., .-
     TI-'" i,~O'.JvA~7- a u r i - . A r
                    ,A   COURT
                          "-"-'"%    "
WATER RIGHT CLBIX EXAMINATION R X Z S




               Sub:2ittcd           By
        MONTANA W A T X COURT
   I. F a r p s e of W e s and Summy of MjccZrnticn Process
  1 . Water C o u r t Pro@dures
   1




            E m Ii 2
              3 Er     IFXIGWICN a ? .
                                  I "
   I.    P3rpse
  1.
   1     &ner Nz~eand A2ciress
 III.    Eoinc of Diversion (P.O.D.)
  7 .           cf Diversion
   V.    Eieseriroirs
  VI.    %wee
 VII,    mace of US (P.o. u.)
VIII.    P r i o r i t y &ice
  .      Flcw Pate
   X. Voltme
  XI. Period of Use
   f a c e s 41 throuc;h 49 r e ~ e ~ ; e d )


              CImW 3      WiMSlSTIC ~          ~     ?   ~   !
   I. Refereme t o I r r i g a t i o n R o c e d w e s
  1 . Place of Use (P.0. U. )
   1
 1 1 Flow Fate and Volme
  1.
 VI. Period of U s e
   ( a g e s 57 through 59 r e s e w e d
            (2)       F ~ n ~ mwater a u r t has a statutory obligation an2 the
                                  ,a
exc:clilsive auL%ority to adjucliczte dAm of existing water ri$?ts. LMer
585-2-243, PC the water c s u r t is authorized to direct the d e p r 9 , e n t of
               !A
natural resources m d consematicn (hereimftsr r e f a r r d t o a s the & p r b . e q t )
to proviee such i n f o c a t i o n a d a s s i s t a x e a s may be necessaq to a d j u d i e t e
tile c l d m of e x i s t i q rignts. ?I-,e water m a r t 2etem:ir.e~the ~eceesit;la ~ d
s.3- of a q p r e L L i r a q depxtzent examination a s s e t cut i n these rules, but
i n G tray irZ'lcexes the r e s d t s of the directed exmisation. me rnnta~ii
     o
sqrElie c o u r t bas esL&li&ed sSpcial !<bataa water court rules of practice and
poce2ure which qjide the adjudication of pre-July 1, 1973 water rights. A
cspl. of t\e i.bnLur?a water court rules nay ke obtained k contactir,c C'ne Y!nb;.a
                                                                      y
Wat~    GStlrt! P*O. & : 879, E?=zmm, tbntixa 59715.
                         :
                                     ,


              (3) Briefly? the ~djju&CZ&~nprocess consists of the f o l l w i r q
steps: (a) u p n or&r of the Fontam supreme court, the f i l i n g of s t a t e r m t s
of claim f o r uses of water t k a t elcisted prior t o Jcly 1, 1973; (bl Cle
clarification and cmpilinc; of the cliiiri: infonation into a centralized record
systen b the d e p r h n t ; (c) under the direction of the water m c r t purwazt
           y
t o 585-2-243, M a , the &prt;rient's exmination of claims md tile r e p r t i n g of
facts, data, a?d issues p r t a i n i n g to the clains a s s e t forth i n these rules;
 (ii) the issmnce, k y the water court, of t m p r a r y p r d i ~ i r a q prdhira_r;i
                                                                                or
&crees 'msed u p n t l e infomation on              mom cl&is, &ta sukxitte6 ty the
d e p r b m t , a22iticrd. irLormztion o b t a i ~ d the water jcdse, aqd, where
                                                       bj
a ~ r o p r i a t e ,the contents of apprc~edc m p c k s or the f i l i n g s f o r feeeral snd
fn2ian re,cm& r i @ t s ; ( e ) the notice a d o p p r t m i t y for interested p r s o n s
t o rwiew aa?d object t o t'1e t e m p r a q p r d i n i n a q or prelinina,y decrees for
p o d came; (f) juclicial hearing b tibe water court on issues rzised ty
                                            y
objection or u p n the water court's cwn motio;i; (4) the issmnce, b the water        y
court, of f i n a l decrees h s e d u p n tbe prelixhary &crees and the judicial
C?eteminations rra& upjn hearincs; and, (hl the opprturiitrq. for interested
~ a r ~ te s  o revieq ajld a p a l the f i n a l &crees mi?fr S85-2-235, HCL
                          (c: The water court shall i s m e ul orser * t applies t o m
                                                                         a               y
          b e i n or ssuhhlasi? autiiorisixg the d e p r k ~ a r t o ccndcct f i e l d
          i r x e s t i g i t i o m where t . Zepzrtcert or the water cci?r",ir&
                                           Se                                         an
          imestigation cecessary t o a s 5 e v e ";?.e atccurzqr of kiie adjuc2ication.
                   (dl The f i e l d investigations s M l be conducted only under
          &e followixg ccrditioris:
                              t i ) Notice of intcnt t o c m d ~ c a f i e l d
                                                                         t
                  investigation md the h i s for that Lmestigation ere givsn
                  t o the hater court &rd the c l a b a 7 t ;
                              (ii) Notice and oPrtirritf           t o attcxd are 9i-mr t o
                 the c l a i ~ a n t ;a d
                              L i i i ) The c l a k e d right a m x s t o be erxonmus,
                 e ~ a g g e r a t e 6 ~ nonexistmt, [Paragraph 26 of Stipicilation.1
                                       or
                (2) After receipt of tile d e p r t x m t ' s verification r e p r t for the
k i n , t l e water court shall issue m a ~ r o p r i a t e     preliminary, tcmorary
p ~ e l i ~ i r o r, other iriterlccutory decree mder 585-2-231, TPCA.- k
                     y
prelidnary, t a a p r a r y preli.nj,.ary, or other i-.terlccutcq decree issued by the
water court shall 6escribe              (1)the clairro", right, (2) the 6 e p r t r i t x t 1 s
verification infonration where different from +he c l a i m a d (3) any other
changes &korized by the water court. The p r e l i i m r y , t e x p r a r y prelLdnary,
or other interlocutory Zecrees shall be issued subject t o .the objection and
hearing procedures s e t for*th ir 585-2-201, e t sm., !?Ca, the water cocrt rules,
and the stipulation i n s u p r e ~ e    court cause nos. 85-345, 85-408, and 85-493. A
prelivLrery, trmprary prelLnina~y,or interlocutory decree shall s t a t e khat
ilirJess the c l a i m n t contests & a g e s based on the verification infomation
s~"-riitted by the depirtnent or cantests ot?er changes ordered by the water
court, (1) tkke claim m y be mdified acmrdingl;. by Lke water court &en the
next c?ecree is issued, ( 2 ) a hearing pay be held, or (3)                   water court iray
b k e whatever action is deemd necessary in t;?e exercise of its judicial
discretion ss long as the basis for tie action is s e t forth ir the fLdiiigs of
f a c t and conclusions of law in the next Zecree issced. I f the water court
rejects the deprbmtrs verification infomation, a c o w of the water court's
f i r l i n g s of f a c t and conclusions of law shall be served on the del;art='zt by
the water court. A c l a i m a t ray contest the d s p r . t r m t 2 s verification
ir,fo-mation by signing a notioe of intent t o a E e a r t o be proviled by the water
caurt. [Paracjra~h of Stipdation.1
                             27
               (21 "Acreage" neans f.te nmker of irrisated acres.



               (4)     "Arr.&.~n,&Zl e z ' I me&qp.s
                                  C
               rajX    Version: t % e o n t w t s of a sckmitte3 claim as altered or &aged
                   'ii3e claimat as to my matter       ci?ntahd i n the original d a b n
               er:C@ t h a t no Patter r r q tz ~~W t o inmrlprate a m t e r r i ~ h o r
                                                                          n
                                                                          :?              t
               p d o n L\m~=fr;X& m bve We?    y          akar&ii& by failllire tO file a
               d a Z i as p r c v i M L SE-2-235, M a and as allwed ty t watez
                                          r                                   h
     .         C)lxt
                 ..
              bIater Court Vers-        the m ~ ~ e -of s &
                                                      k as           claim   as a l t e r e d or
               clELim m d   SiS   ail
                                                 ..
               (5) ">nimlUnit" m e m one ccw and calf pair, three pics, or five
&eep.         One horse is 1.5 ai.jml units.
           (6) "Appropriate" m s m s t o divert, j ~ w m d withdraw a qmntiky of
                                                         or
water f o r a k n e f i c i a l use.
         ..
           ( 7 ) "Basin @?en mems t h e resgective nmker/letter mmbiration used
t o i?entifiy each of the 85 &sins i n Wntara (e.g. 43QJ) axording to the Atias
of Water R e ~ u r m s E"ontwa prepare6 b the Elontara watez resources b a r d .
                      of                   y
            (8) "Eene5cia.l Use" means a use of water reEqized as k n e f i c i s l
prior tc July 1, 1973 and used for &le k n e f i t of the appropriator, other
p r m r s , or the public and n q inclu& but not be l i n t t e d t o agricultural.
 (including stockdater), drjnestic, f i s h a d wildlife, icdustrial, irri@icn,
r?jni.ng, mmLci@l, Fijcr seneration =(?      recreational uses-
             (15) " C l i p i i t c Arean meLn& areas &firired f;y c r -" i f i c c i L ~ , e afid
                                                                   -. r c                     c
pogmcldc c c n d i t i o ~ scontairLng si3iliiz czop mmrnptP~euse &L? as
d e l h a t d ; t h e United States l&prbneriiE;?tof AqC;fic~ul"Ce~ l Cofiseriation
               b                                                             ai
Serrice.                                                                         . ..




m d Conservation.



                                    . .   ,   .-
              (3.9) "EAs+5mjWater Esht" ream a r i & t ko
                                                       the u s of wzter which
would be pot-ed         u?&r Wntmm lm as it existed prior to Jdy 1, 19'73.
        . .

              (20) "Field Iwestip-tion" means-an on-site inspctior,, mder
S65-2-24?,      fKA, cr' @-sic& e i i & n e and f eatures relatino t o the ifi&vi&al.
elments of a claimedwater right.                   .   .


         (21) "Field Office" mems branch c f f i e s established 6y the & p r t r e ? t
t o prwi6e water right irfomation a d essistance t o Lie p b l i c or -mislic
apncies.
              122) 'Piled A ~ x o p r i a t i o nXic$htmn e m a c h i n & water r i + t w k i d ? has
h e n f i l e d and recor&d i n the office of the mmty cietk    -             recorder.
         (23) "Final Wcree" meam the f n water cotxt &temir?ation of
                                        id
existing water ricjhts within a &sin or suEmsin, a s &scrii;ed in S85-2-234,
?a
 l.
                                                 il~ropriilucnused for more Lkx
           (35) " i ~ l ~ d t i @ e ma-s a sir.51~
                                 Use"
ore p r p s e i a si-.2Ie omer.
              l
              ;
          (46) " S o n r e " n e a s t"r -ifc
                                          c.i   su~plyf r m w h i c h water is &ken for
a ix?nf;ricid. e .
             w




        (46) "Sul;bsinnmans a Zesiqated area t h a t drains sudace tiater t o a
camon pin-,wit5in a b d n .
         (7 '
           53       .                           -
                               y s ' g water r-'~its GS p&d
assist in fne z&ju&c;i~or, of @ j " n                     z&
                                                                      _  j u to

                                                                     for in r ; l 2 e 3,
a - i 7 , Brt 3, l*:Q-, & ? R d e 53 of ti.= p&ntz.~i?P ? E of r j v z ijLoe.&re,
  IaC:C:~~               a.                                  ~
                (2) . L wzter ri+t inforza5cn as c l a ~ s d ?be fou;d in t
                        AL                                         a              & claix
f i l e or microfilx rear6 m a i n t a i x d 5J CSe &prb.p-qt. $2&G0aq&x9v+ den    K
*~
1-s      &?,?6!  t h e 3icrofi.h records will b L i & t e E i x ~&cm,er.t ez& s a ~ e ~ 3 e
                                               e                                    of
  a-
a+i:saec::    pzoess.




                   b the wster court.
                    y
                           (ii) L ccni@iancx wit? S85-2-402,
                                    ?                               MCA and 5525-2-421
                   L!rou~h 85-2-426, f?C?.
(d) one (1) a c r e f c o t of water q z . 1 ~325,851 czllcns.




per minute;
         (ii)         t o or greater '&&I cne (1) cfs w i l l k i n
                                                               e
units of galions p r ~ & u t eor c ~ b i c e e t p r seccnd, a s
                                           f
            or
d i a . 3 ~ 2 h s e d on the custmary refereme f o r Cie method of


(b) volmes w i l l k i n a c r e f e e t or gallons.
                    e
      !iiF)   X e ~ a &;e--sio;l
                    of
      (iv)         Place of use
      [v)          Acres irrigated
       (vi) Priority ?ate
       (vii) Flm rate
       ( v i i i ) Volme, !ken or as required b D s a i t or water
                                               y yttre
c o a t or2er
       (LC) Period of use
          (31       & p r t x n t l s s ~ m ~ rr ey r t will ix s-renkto the w2"cr a d z .
                                                   p
E
e
:   f ~ d 1 q r t ccnti?irir,c tile e:rn?i~&icn materials, con~u&iticns, &+a
          r                                                                             mI
facts, 215 z C ~ of Ex? s ~ m a z y e p r t will he m ~ n t a i z e d n tke c l a i m f i l e .
                    E                   r                            i



                   (b) A nicrofQrn rnm cf tLe f u l l r e p r t for a k s i n , when
          cm.g!.eted, will be located s;t t?e local water r i s h t s f i e l d office, t k e
          & p r b m t l s e z t r a l office i n Eelem, the water m a t , and the d e r k
          of murt for tke principal mmty i n the &sin.
                        fc) Tee prinked s m m q r e p r t for a & i . wkeq completed,
                                                                          sr,
          w i i l , be locrited 2 t t41e local water r i d l t s f i e l d office, the
          &prtme!t' s en$:& off ice i n E d e r x i , the water a u t r md Kle c l e r k
                                                                                   .   .
          of m u r t for tiie princi*        cncn';-J i n the &sin.

                  (d) 1r.quiri.e~c o n e r i n g the f u l l w d s m a q r e p r t may ke
          &redbed t o L i e local water rijlts f i e l d office, the &-mrbezt's
          central office i n Helem, or the water mcrt. &y 1ep.l issues raised
          shall be referred t o t b e water cox=.
                (2;
         c.&~,.rfurLmr facts zn",iz
                                   ~    --~
                               E Q &&x.~~dp>vy-=
                                               ,*-<    =yza& ke s&-stzzviat&,   Kqe & y ~ - r b . ~ ~ ~ i
                                              ",isrk&rirq to tke sp-zcific cizir. c e
" a+- .
b
 7
 ,      t
          _ ,c
           , ~-
           L
                            3        p               .
                                                     e                & &?&+Lcn, 5 figis
                                                                       ,
i r w c c i p t i c r , i r q k ccni3wted pirsci-nt to RAe 6.XI(JJ Msi?ze-p";cies K?e
                               e
     -
c, -.:
  Ju;l&
                                                    .aAb
                                                           ---zx+-
                                                                   or
                                                                                      in
              p ~ ~ 5 '&at m q r q , L r e cl&--v* LL+-L a f i e l d i m e s k i p k i o n
                            se
incl+e, t l a xot l i r t e j to:
                it x




         65) I n r h e szmary r e p r t t o t5e wzter court, t\e 2 e p r t n e n t skil
proviZe ?aka and facts ccncerning t e Furpss cr' a r i + t inclirtding:
                                       ,
          (4) A list of p t cmeis of e & Cj;iixcd water ri5h"c.cib.c kzve
                           s                2
cm.;lied with. 55e5-2-421 iti;rough 35-2-425, tX% cr SS5-2-402, MC;; .&all be
                                                   o
nn&.d
 &tre       b the &prtm&rt to !x wed k the water aurt f o r mtice p p s e s .
             y                               y
                  (a) Z tke S e p r k e n t finds t h a t a c i a h was omitzed f r m a
                       f
         basin where a &mee h a k e n i s s ~ e d ,t i e water c o t x t & d l ke
         not3ied.

                   (b) I f the c%prtmert f i n & t h a t a claim was cniittei f r m a
         h s i n where a &ere8 has noc keen issced, the < e p r t m r . t w i l l C?a?ge
         the &sin co2e i n the dairr. f i l e and ir, the c e r . t r d i z d remrd q & m .
         (31 i&en the P.O.D. is i n one bsis            the @e of use, or a
                                                             a
                                                             .c
partion thereof, is i n mother basin, an interbasin trarcfer shall b     s
i&ntified for the h s i n of t i e P O U a s w e l l as the &sin o t??e P.O.D.
                                    ...                           f
       (4) m c a z d p i n t of divezsion of a w&er r i Q t w i l l not be
              . lie
              2
cha?~ed a r e s , d t of the & p r t ^ e n t l s e x a i r a t i c n w;iess:
      as
(a)    an a b x r a n of the water ri+t 1istir.g:
        (i) the c l E i ~ e dmens of dkversion or clarified clabed
                                                o
means of &tiiersicn;
        (ii) a r.ota5on of chaicjes mcle 2 a resclt of b e
                                             s
& p r t r s n c i s exaiiration;
           ( 2 ) 93e floiti rzte g.&2elirLesfor uses irxolvinij resefioirs z r e foitz.ri
in    f l c v rate rcle of each irritation, do~xccic,stock, axd o r h cse  ~
chz~te:
            ( 3 ) The volme g u i d e l i ~ e sfor cses invol;riq     r-lservcirs are fowd i n
t*.e volme ride of each i r r i ~ z t i o n ,? o ~ e s t i c ,stock, 2x6 other use c h q t e r .



                      ( c    abstract of L weter r i ~ h l i s t i n s :
                                          e
                                          \              t
                             (i) tke reservoir desigmtion              l e @ . l&d
                     description of LIe inpmcSr.ent structure;
r q w s t i n g a r e ~ i m or pssible i ~ l i e d
                           f                       claixs pcrsmnt t o
Rule 6.IV; or
       (iif t h e m c e s are not inZep.n&ntly                   on t h e
U S. G. S. or J?. R S. raps, ixplied dlak~s i l l r.omaily car. te
 .                                               w
necessary buc t h e a n t r i b u t i w sources w i l l ke i Z e n ~ i f i e 5
         ( 2 ) The c l a k m t ' s nap and two or more p s t - p r i o r i t y ?ate & ;
                                                                                     ti
sources, if available, will h used t o exmine t\e i r r i p t e d acrescje d&ed.




          (4) 'Si.*e fi.&~ed   @;lac   cf   use and acreage irrigt& of a water ri+t
will ~ o be &sr.ged ac a r2sul.t cf
         t                                  L l e L i p r t n e n t ' s e:arirziLi.cn mless:
t k e pLac;i of use;
        ( b ) docme!qtation t o s g p r t a 5ecreeZ or filed appropriation
richt was not s h ~ i t t e 6 ;




              (f) Eqe ~ r i o r i t y t r i cn t h e d s i m ifom d a filed
                                      &
a - -p r o ~ r i a S c n(1x2 c;rom&ater statetes) is r o s c p p r t e d %?it21
  c                                                            .t
&c~-e~,:";*_aticr. fjJLfig a t t;he ms~ti-3:s.f~
                        &:od.i-~                                  For p ~ p s e s t\is
                                                                                0:
ex&jira+-on, spj-in~s c l . & pzesm,ei-: ke il-.de~&orsd, U d ~ s s
                                 w
&.c--ata+d=r. & ~ a j ou._L,~]L"".
                               s &he- -.#,




        (hJ the surce or I?. 0 U. on Lhe claim fon differs
                                 .
sig:;Simnt;y f r m the S u r L r or P,O.G. prsi.i.2ed in < c pri0ri.Q
                                                          k                      L?W
&cui..cn';;i   #+&?.
                A',
                    ( c ) For s h i r r i ~ t i o n r a t $ x a l cverflcw, a £ l a 7 rate w i i 1
                                                  or
          not i Zecreed a s s p c i f i e d i n $85-2-234, KG?.. Oxe of t h e follcsing
               x
          r m a r k shall i e aE&d t o the water r i g h abttract:
                           ;




         (5) V n ? the f l w rate cf a fomerly &creed water rigkkt has k e n
                  Je
excee&d by respctively f i l e d claims f o r i r r i s t i c n and otker use, the p r t i e s
i.wolve6 w i l l k mntaeted pxsmri: t o Rule 6.XTII. If t\e p r t i e s & not
rea& acrement a ~ o n g   thmLs&vesto correct t i e cvercld~.ed        flcw rate, &e
issce shed1 i i & n t i f i & i n the &prt-nert's s ~ m . a r j e p r t t o the water
               x                                                 r
cout.
        ( 6 ) The cl&~;.edflcw rate w i l l r,oc ke d n a ~ e d s a result of the
                                                              a
Ze-prtxnt' s exmiration unless:




                    (c) a s auKqorized i n parts (2)(G) and (4) cf t h i s rule;
         (a)      p& consmptive ~ e cf z l f a l f a i n a &ouc;?t yezr
                                            s
grc;#in5 sezsoa, list& by cli~atic     area are:
                 (i) Clixatic Area I          2.3 acre-fezt p r acre
                 (ii) Q L ~ a t i cArea I1    2.0 acrefeet Ger acre
                 (iii)Climztic Area 111 1.9 acre-feet p r acre
                 (iv) Q i m t i c Area ITT    1.7 a c e - f e e t p r acre
                 (v) ClimkicAreaV             1.4 a c r e f e e t p r acre
         (bj t h e &pz"merit ' s e:a~.irzt.icn irZoni?.+Am wPi& ;"ZJ
ZncLuCk :
                   (i) 2.1 i & n t i f i a t i c n of cnic;~
                                                           aqecks or f s ? t x r s
                                                                        i^,se
         of t h e vol m,e;
                   (ii) an isxe sttttaeei whm t h e cl&ned v o l c e
                (21 Wce1 the clained p r i c d of w e i s inccrnflete or inconsistent, the
& p r t r e i i t w i l l ~ E k fmfner f z c t s min? &ta p z t a i ~ i n g o the spAfic
                                 r                                        t
m      . ;ye clairrsnt m y ke ccntaeted pms?ant t o Rule 6.XII. Discrepncies
             '
i n the c l a h e d p r i o d of use 'chat m q r q a i r e d i h r i t contact include, but are
not l i x i t e d to:




                    (c) the period cf u x cn the claim £ o n d i f f e r s = :+a n i f i c x t 3
            frcm the p r i o d of use q x c i f i d i n c5cmmtation.
         ( 3 ) 3.e Clcii~edp r i o d of use of a water riqht w i l l ncc ke c;?w.cjel as
a result of t ! e & y ; i r m a t i s e:mir2tion ~ d e s s :
(3) Period o f use.
p123 cf     use;
         (ii) the c l a h & 1 :  ed land &scription or cla.ix&i
                                                      -
acreage i s vaqe or iqcm.@ete;
         ( i i U the c;?ai.xe? l e a l m d iescriflicn or c l a i m &
a c r e q e i s inmnsistent w i t h f i e ~ ; ~ U Z C S ,i n k of d i ~ ? e r s i ~ &
                                                      p
or pxpse c l a i m & ;
         (id a claimed P,0, 02 one p r ? overlapiing ary
                                  U,
   r t i & cf the c l & ~ e d P.O. L. of anoE-ier pr"ilJ, whez
                                    J
?- if id.
 centi
i @ace of use;
  k
     (ii) the id    l a n d lascriotion m d acreacn f o n d f r m a
&ta EOWCD, when-that m u r e differs frcm the a c r e q e cl2.ked
b r o e than E?e mount , q e c i f i d i n exlibic B;
 y rr
     (iii) an i2entZication cf a,q ctAel: p e r t i ~ e n t
                                                          facts,
?atxi, a d issues.
                   (c) The f l w rzks a2 v o l x e cuiiielizes for reservoirs
          associated wiC? texestic use c l a i m w i l l 'be as f c l l c i ~ s :
                             (i) For 03-strem ressr;cirs a flmq rate pi2elir.e
                  w i l l cot ix izentified, m3 a f l w rate w i l l not be &creed as
                                               .




                            ( i i j For off-strem reservoirs the flew rate gcizeline
                   for storage w i l be the c a p c i t y of t i e diversion and
                   coweyarrce sq-stm.
                            (iii)Zle volme ~didelirie i l l k e one acre-foot p r
                                                             w
                   ho~sckeld   and t ~ acre-feet per x x e of l a m ayd gar2en or
                                         o
                   shelter b e l t r plcs a reasomble &nc&-.t for seerage &IS
                   evapration.
              (3) @?e~t\e c 1 ~ r . d flea r&e or volme d i f f s r s frore the gvi&line,
tke ?eprt-?.ent w i l l g a a e r furc7er &ta m !facts in & attcG t o deternine
                                                i           T
                                                     claim. m e c l z h m t m y be
tk actual flcv? rate or volw,s for tke s ~ e c i f i c
c3ntsctc4 pursuant t o R a e 6 .XIIi. Discre-w-qcies that rzl require cl;?k&?c
c c n k c t ir:clu2e, tu"ire not l L ~ t e dto:
+--- m eW m-
 -
         (2)
 n ..%.-.ah r
  ?

claim.
          r  c+
               i q q the
               4e
                  ek\er
                        diaimed -pried of rse is incsmplete or inconsistent, t 5 e
                        f=t:nt:er fa&^                         "
                                                                      .-.
                                           & aF r & i j i to t . s~.cil:c
                                            + etp7r~
              clairat nay - i coc3ntzct pursmnt to R a e 6.XtII. Diccrepncies
                           :
    e L ed j:& pried of use at m q rq*&re d&~a~-~t
          i,.                                            contact inclu&, but zrs
not li~ited   to:




         ( 3 ) P.e dl&~.ed p d o d cf use of a w&er ri+t will nor be <cl-.*i;ed as
a result of the & ~ ~ ~ . c emqL"i?ciiln mless:
                               I ~ x ' s
          a~    &~x%~&qt'~ e:zz~:&-&jon ~f cqe cl;ixc&. "1E.G.D. fcr &ii3ck;;;:2ti?~
              (1)   A

         f ~ i l o L\e~. ~procsaxes &scrik-.' in Rd..: 2 . III, I. eZition, f i r
c 1 ~ i v . s&l
              &    , -                                           r
foll~iq
C ~ ~ X Q +
                            +-
      prc@.2~xfs f l i =zap2, f-0 <rIe e:z&qipjl~c;i of F,O.D, for _C1~c!k,.;ztcr
                    w




         ( 3 ) 'Lie e&,p.& P O D rrzy i clarified k t ? 2qart;lmt m Lh2t the
                                    ...    x              y ?e
P O D 2q-r:C. . a. i e g d l a - d dscril;tions for c%rect instrea ssuzface water
 ...        PC
stcckuuse will k - q u i v z l e r r t .
                  c
             ( 3 ) ?"ne volme guitl"lim for stock use within a h s i n or smbkasin
w i l l ke a s f o l l a - s :
         .
                    (a) The voline gili&lL?e for wel.?lls,springs, p ~ e d
         diversions, or gravity Rcd pi@i~s w i l l be 1.5 a c r e f e e t per stcck
         tank or pi&of use. t!!tiple P.O.U. 's, feedlots, am3 ncltip2.e
         pints of use w i l l hme an aqiisted volme gtiideline i n increrents of
         1.5 a c r e f e e t .
           (6) rta&rdized           as t o w i t s of rreascre acccrding t o Rule l , V .




            (b) the &;arLaeni3's              e:c&~iratio- i~fo-mation       id-Lc'c n;ly
iq-' ,.,..
 l.L.&uLe:
                               (i) i i~&nsificatfcn c;z '7-4cce a s ~ ~ c t s fca5jrer:
                                    n                        iu.-                or
           air' tl.,e flew rzte and v o : ~ : : e ;
                               (ii)     is3;:e s ; " ~ r t whc;? t h e c h i ~ ~ c f;cd rat<: o r
                                                =.,e,                              -d
           v c l m e appwrr; excessive f c r this y r p s e ;
                             - (iii) tthe fcasiijlev* j o l ~ -,;hen the claixmj f l . ~ : ~rate
           c;.n-c"ii!c.i.l:.cr .
                                       he
                                           clah2d     cl~r?
                                                               ~a
                                                            duri~j
                                                                                             ~
                                                                      the cl.zk,cd pt-icx? c;f
          i1SC 7
                      (i-J)
                                   ..
                                  lc:~r~!::,~j.c~:j.~)~?, al>.y o k h e r p !:t: ii.,,.?!.,L C:!ct:;,
                                                       cc                  :
           data, acd iscucs.
                     (b) Eye c l d ~ e d r i o d of use differs signi£ie.ntly £ran the
                                       p
         p r i c d of css pi&li-,e sppcifif53 i n t k i s rule;
                     (c) the p r i o d of use on the c l d n f om diff erc sigcif icantly
          f r m t h e p r i e d of cse q z c i f i e d i n the dscmentaCon.
         (3) Tke c l d ~ . e d r i o d of use of a irzter riglnt will not he chanced a s
                              p
a result of the 2eprtimrk1s e x ~ ~ i l i ~ a t i o n
                                                unless:




                  (a) m. a b s ~ r a c tof the water r i s h t listifig:
                           (i) che clairr.ed pried cf use or k e clarif id ~2z.iir.d
                  p r i o d of use;
                           (ii) a netation of chacqes ma& a s a result of t \ e
(k) recreation;
          ( )       pfi2s7 t-&     P.
                          cl&& 0. g, a p ~b s-+-_c+-=r": L%  -      -"-
                                                   t - k - - , A ~ ~ a ~ c L t:
                                                                             i
Zegrtr,eni, w i l l @'&er furcqer faccs and k t e . 9.e clakant 1q Le
coa+k,--le",~iirsaiqt -Lo P d e 6.XLII. In a c c ~ a o n ? fie5.d i m e s t i p t i o n
                                                         2
ir,q~ merjnc;uct-d, pdrsmnt t o XtLe G.Xil.7. ric-----*
      &                                                  ,L,e,c,A~ie~i n the
c       l0       . t h s t x q require c l & ~ . n t ccirz+ador a f i & d
irr,-eskio;it.ion inclu&, but a r e n o t iLri"i..ci t-,:
                     (if     no iqli lzd &ccri*ion is qi:.e-i f c r t h e

                                                                    -             -
         incmp1ete ;
                       (ii,il e d&xd l@
                                th             +.    1m.6 &scri@ion i s
         i n a n s i c t e n t w i t h tbe source, -pis= of ciiversion, or p x ~ ; ? s e
         d - j .
          k E3  L   C   -,




          ( )
           0        c l a r i f i e d t o the nearest r e c s ~ m b l e
                                                                      arid concise l e ~ d
l a d c?escrig~ion.




         c?eprmentS e x x i r a t i o n ;
                        s
                  ( i i i i additicrd 1-Ei! lad &scri$:tior.s i l e n t i f i e d
         t? the l e p r t r 3 n t such a s g w e r ~ m e n tlets, sukdivi sicns,
          ;
           (ii)For off-strean rese-rioirs the f l u # rate ~ i c k l i c e
for storacje w i l l be the czp?;cit;i of the Ziversion &kc?,
convqi&~~     sq's"i:.
           (iii)A volme cyidelir,e for other use cL&m
involvina reservoirs w i l l not be isentified. Facts a t d & a           &
w i l l ke collectec?, 0 tle &p?;rD?.eqt f o l l G i i ' I the p o e c k r e s
                        1
scecified i n Rule 2 V i n an a t t a p t to determine:
                        ..
              (2) Ti, Cle clr?in& p r i o d of use is incoir;@ete or inconsistent, the
                      .rm
d e p r k e n t will sather further f s c t s 21;s &ta p r t a i r i n c j t o the s p c i f i c
1           B e c -l z i ~ a r~ tq . contzcted p r s l z n i to Rule 6.XII. Discrepncies
               . p             n   i
i n tile c l a x ~ e o r i d of use t h a t m q rfc;dre cl&~a-k         contact inclv&, but are
not limited to:




                     (c) i r s t 5 f i c i e n t ii-fomati.cn is a a i l a b l e tc d e t e d r e K e
                                                                                                   7
          uslxil   and cwtmzry plric?. of B e f c r the ~ u q i&ntified.         o ~
                    id) Lie p r i o d of use on th.e cl&i form d i f f e r s slgnifLcanzly
           f r m the p r i o d of me s p c i f ie3 i n the b c m e ~ t a t i c n .




                     &&Te",zicd          Of    --
                                              uc,> ,
                                                   .
                                (ii) s. f i s b c o : ? of &;^rqs n;-& as       ;
                                                                                I   result of    ~ V S
             4       Meetings w i l l k w~cmcedusin? one or r?.ore of tk f o l l w i n g :
radio s t a t i o n s , n e v s p p r s , or television s t a t i o n s whi& have g e n e r d cweraqe
i n t h e a p p r o p i a t erea. i n a2dition, notices i r : q ke p & e d i n varicus public
locations i n the zrea. Tie water court w i l l be n o t i f i e d i n writing a t l e a s t 1 0
k~ercini;  days p r i o r to m~otmcewrrt.
                    ( f ) P O U a d P.O.D.
                           ...               legal land &scriptions for direct
         s u r f a ~ z t a stock. use are not ~uimle?t.
                   w
            (3) Wnen a cl&x £om e:&ibits d e r i c 5 . errors &- the d?ai.nrwk such
a s t h e foilo.Lcg 2nd the c5ahed inteqt is &earr K?e E s c r e p f i q r y k
                                                                         z
c~rrectr-d fAe cmpi:ter record without rq3uirir,g cS&mr,k con"cck. %e
             in
mrr&izn will k clearly &not& b the &pr3e-k i c K?e c l a i m file.
                                      y

                  (a)   legal l a d &scriptions are rsversed.
                   ( ) Prigrity &te, p r i c d of me, s c x c e , F O D , etc. a r e
                    5                                              ...
         r,ct on the c &
                      3    f o n but are clearly stated in the cbcmenbkion.
        ( c ) t l i e i ~ ~ @ i e ld i m will ke d a r i f i ,
                                c a                         d nicrofilne2, ar.d
entered into the centralized record qsten;
           (1) Thez        A        kez:irct2   2   V~&--X rig-lk &&XI   o~>y at Kn-
                                                                                   IC

r q p c - ; of s c&;2nk.
                ,




         ( 3 ) ??;e cmer rxme and address will k wailable t o t w a t e r m u t
                                                               k
for notice p u r p s s .
       (a) an &tract of t l e water right l i s t i c g a water court
statment referencina to the s b t c s of tke c l m g e a.;cliczzion;




incluck:
                      (i) an iss~=statwent when t l e d&.rE?i & t 2 . ~ 1 3 ~ : ~ s
                                                           r
           to r e C e c t a pst-1973 chage;
            (4) In the s ~ m a r y e p r t to L\e water court, tke 2epr'nent
                                  r                                            &l
                                                                                e
prc.-ite I%&   m i fads concerning multiple use of a r i g h including:
                             a n t x t i i rp r s m d irka-viris er.2 Eidd, in~estiqtiozs
                  ( 3 ) Tde$oce
fl-,;?lpAr,s
*-4--'           to a cl.&x      * &XTie
                                 & ce.;2             52.3 @ z ~ d i n t;le cJ.~r.
                                                                                fee.
~ f i : T o m ~ + : ST ;Tild~?e bat cct ke lixited to:
   ,LI-IC_L-~?_
             ( 3 ) E e results cf tbe & p ~ t z e r ~ t ' research w i l l he pioesse2 a s
                                                          ls
f 0llun.s.

                        (3) ' h Lhe z2tL'es~ee
                             Fm               has a r ~ wa&%ecs, the ?eprta%qt w i l l
                                                                          --
             correct the a&&ess in t?. entrdize6 record syste3. %e a~%elrsees
                                      i;
             w i l l be senfiqeir &tract of water r i + t w? notiee ef 57zl.A:+
                                                                        ;1i.=ii.
        ( 3 ) %e &-rt;;mt
                   -L
                            & 1 &-.&q~e t:".e extr&&&
                             a                            ;"i;~wrd
                                                                 s?,","~~3
                                                                         t.
c~rrectErrors or i . l & cl&m o ~ d y writtor, autkorizaticn of E?e water
               .. rcu
  .    W n wntte? a~Cq3rization m t . water ccwa-t, t:?o a%?oriz&ion w i l l
                                  f      he
be nicrfS?ed, tke correction e t r " n o
                              nee,i         the centralized recard q s t m a& a
c-rrWed aixtrac-;~ e n t t?e water a m t .
                        to
**   RESERJOIX I N 4 E,X!l?EjllS IX'X) lIiE S E S Z 3 SEC 1 0 D 06N E E 0Ti.i JEFFERS(3N
                                                               ;
                                                               ?
     axJl7I-J.
Kc (s) .
on                              ,1        9 at                                             zm'p
            -..*      . ^
                   -sxs f'      *.:=
                                   ,-
                                    ;   jr..^c'-i^ h : C x
                                               ~
                                                             by Lie C ; rz t
                                                                     ez: m     is:




            (E) Your w r i t t m objecticn mst ccntain a statmentoof reasons e:@zining
            why the p r o p s & f i e l d i r x e s t i ~ a t i o nis i ~ r o p r aWsSecessa,-, or sho,lld
                                                                                  ,
            otherwise n e t ke conc!ucted.
             Ti3u 2re    r c x p s t e d ad encoura~ed o a c c c r p q th,e E e p z t z ~ e 2 ter@eyee
                                                      t
during the f i e l d     investigation. You w i l l t e contact& prior to t k e f a s of t h e
                                                        ;                                   it
i w s s t i ~ ~ t i oo
                    tn   cor!!i-mi t ? e xeericg location zrd tFfe. If you have u l j e p s t i c n s ,
plezze feel free         ti: a n t a c t th.e Ceprtxmk at (466)               --